Citation Nr: 1233207	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to total disability rating for individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from a January 2002 rating decision issued by the Regional Office (RO) in Boston, Massachusetts.  In this decision, the RO increased the Veteran's evaluation for his PTSD from 30 to 50 percent.  

In May 2005, the Board denied the Veteran's claim for an increased rating for his PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2007 Memorandum Decision, the Court set aside the Board's May 2005 decision and remanded the matter for further adjudication.  In October 2007, the Board readjudicated the Veteran's claim.  In March 2009, after a Joint Motion for Remand was filed by the parties, the Court again remanded this matter to the Board.  In July 2009, the Board remanded this claim to the RO for further adjudication.  

After the July 2009 remand, the Veteran requested a hearing.  The Veteran testified at a Board hearing in April 2012 before the undersigned.  A copy of the transcript has been reviewed and has been associated with the file.  

The Board finds there has been substantial compliance with the July 2009 remand.  At the April 2012 travel Board hearing, the Veteran's attorney submitted a document waiving further VCAA notice, duty to assist, RO consideration of evidence submitted and adjudication of the total disability rating for individual unemployability (TDIU) aspect of the increased rating claim.  

The Veterans Virtual VA file has been reviewed and contains no new documents pertinent to the issue on appeal.  


FINDINGS OF FACT

1.  Prior to December 1, 2008, occupational and social impairment with reduced reliability and productivity has been shown due to such symptoms as flashbacks; nightmares; isolative behavior; difficulty in establishing and maintaining effective work relationships; irritability; hypervigilence; anger; disturbances of motivation and mood; and panic attacks.  

2.  Since December 1, 2008, occupational and social impairment with deficiencies in most areas has been shown due to the above symptoms plus: suicidal ideation; impaired impulse control; and difficulty adapting to stressful circumstances (including work and a work like setting).  

3.  The Veteran is gainfully employed and does not work at a sheltered workshop.  


CONCLUSIONS OF LAW

1.  Prior to December 1, 2008, criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Since December 1, 2008, the criteria for an evaluation of 70 percent for PTSD, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, DC 9411 (2011).

3.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 4.15, 4.16 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As mentioned above, the Veteran's attorney waived RO consideration of argument and evidence submitted at the April 2012 hearing; further VCAA notice; further VCAA duty to assist (to include adequacy of medical examinations under 38 C.F.R. § 3.159(c)(4) (2011)); and RO adjudication of entitlement to the TDIU aspect of his claim.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful).  

The Board does find that in September 2001 and 2002 as well as in January 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also, the January 2010 letter informed him of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also in that letter, the Veteran was given specific notice tailored to his increased rating claim for his PTSD.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records are in the file.  The Veteran denied receiving Social Security Administration (SSA) disability benefits at the April 2012 Board hearing.  The Veteran's VA and private records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  The Veteran was given VA medical examinations; the Board finds the VA examination reports to be fully adequate and explanatory.  

The Board also finds that the hearing was conducted in compliance with 38 C.F.R. § 3.103(c)(2) (2011).  See also Bryant v. Shinseki, 23 Vet App 488 (2010) (a Veterans Law Judge conducting a hearing should explain the issues and suggest the submission of relevant evidence).  Neither the Veteran nor his attorney (who was present at the hearing) has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  

The Board is satisfied there was substantial compliance with the July 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duty to notify and assist has been met.  

Legal Criteria 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the record shows the Veteran was originally granted service connection for a psychiatric disability with an effective date of September 1970.  He filed a claim for an increase in September 2001.  In January 2002, the RO increased the rating to 50 percent for the entire time period on appeal.  This decision by the RO was continued in August 2009.  As explained further below, the Board has staged the rating from December 1, 2008.  

The Veteran's PTSD disability rated under the mental disorder schedule of ratings under 38 C.F.R. § 4.130 (2011).  All mental disorders are rated under this code.  The psychiatric symptoms listed in the below rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Mauerhan, the Court affirmed the Board's decision denying an initial increased rating for PTSD.  The Court acknowledged that the Veteran had some difficulty in establishing and maintaining effective work and social relationships but his impairment did not warrant the 50 percent rating, because he had a 24-year relationship with his partner, had contact with his children and had worked steadily for almost ten years at his current job.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity.  Symptoms typifying this rating include: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such symptoms typifying this rating include: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned when there is total occupational or social impairment.  Typical symptoms are listed as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2011).  

In this case, the Veteran has been assigned Global Assessment of Functioning (GAF) scores from 35 (see the June 2009 private evaluation by Dr. C.) through 52 (see June 2010 VA examination report showing the more recent score in treatment records).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995) and 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995).  

According to the DSM-IV, GAF scores 31 through 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV.  

GAF scores of 41 through 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  Id.  

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the Court held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Prior to December 1, 2008

The Board finds that a 50 percent rating, but no more, is warranted for the Veteran prior to December 1, 2008.  A higher rating does not best approximate the symptoms shown during this time period.  Total occupational and social impairment symptoms (such as persistent delusions or disorientation to time and place) are not shown by the evidence nor were occupational and social impairment with deficiencies in most areas.  As explained below, the Board relies on the competent and credible evidence in the file in coming to this determination.  

Considering lay statements, the Veteran contended in an October 2001 statement that he has "not been able to hold a job for too long" but he was currently working for the United States Postal Service (USPS) and this was the longest job he had ever held.  He said he would lose his temper and get upset for no reason at times.  In October 2004, the Veteran acknowledged that going to work every day helped him with his PTSD; it allowed him to focus on something else.  However, he would take time off of work occasionally.  He described no further symptoms other than to say his memory caused his symptoms.  At the December 2004 contract VA examination, the Veteran again noted that his wife had been quite understanding and helpful to him, and that his children were concerned about his welfare.  

The Board finds the Veteran is competent to describe his symptoms and experiences regarding his PTSD because these are things he actually experiences.  38 C.F.R. § 3.159(a)(2).  However, PTSD is not like the varicose veins in Barr; clinical expertise is required to assess its severity.  To the extent the Veteran has been competent, he has been relatively credible during the time period on appeal.  Caluza, 7 Vet. App. 498.  For example, his October 2004 statement was validated by his submitted sick leave statements.  He averaged about 11 missed days from the years 2000 to 2004.  To the extent the statements describe symptoms (and therefore severity) they are assigned some weight regarding his personal observations of the manifestations of PTSD.  

In 2004, the Veteran submitted emails between himself and fellow service members from Vietnam; they had reconnected via correspondence.  F.G. wrote a letter for the Veteran in September 2004 stating the Veteran wrote a song about his experiences in Vietnam.  F.G. said he had reminisced with the Veteran over his experiences in Vietnam but did not describe the Veteran's symptoms or further details.  While F.G. is competent to state what he observed about the Veteran, he mostly focused on their time in service together.  His statements are not that pertinent to the period of time on appeal and assigned little weight.  38 C.F.R. § 3.159(a)(2).  

In December 2004, the Veteran's wife submitted a statement; she married the Veteran 30 years prior.  Over time, the Veteran had been moody and did not discuss Vietnam with her.  He was irritable and rude.  He had panic attacks; including during a thunderstorm when the power went out.  She also told about a time when the Veteran had a panic attack in the car, used loud and offensive language, and embarrassed his daughter.  She expressed understanding about his disability.  Like the Veteran, his wife is competent to the extent her statements show what she experienced regarding his symptoms.  38 C.F.R. § 3.159(a)(2).  While she was not specific as to the timing of symptoms, her statement does show the Veteran has had difficulty in maintaining relationships, disturbances of mood, panic attacks and other symptoms.  On these points, her credibility is not in doubt.  Caluza, 7 Vet. App. 498.  

The Board finds the lay statements support that the Veteran's impairment resulted in reduced reliability and productivity as opposed to deficiencies in most areas because the statements generally show the Veteran had symptoms typifying such a reduction in reliability and productivity.  During this time period, the lay evidence tends to show he maintained correspondence with others, was able to perform at his job while taking short periods of leave, and sustained family relationships.  

Other evidence also supports the Veteran shows that the Veteran tended to have reduced reliability and productivity but generally not deficiencies in most areas.  Records from Dr. G. noted the Veteran had "spells" and chest pain; this was later characterized in an October 2001 letter as "symptoms like chest pain" which were ultimately determined to be psychosomatic in nature and related to stress.  Dr. G. said in an October 2001 record he did not know the Veteran had PTSD.  This and other records noted that the Veteran had dealt "remarkably well" with his brother's death from a brain tumor.  In October 2004, Dr. G. clarified the Veteran had been a patient for five to ten years.  

At an October 2001 VA psychology consultation, the Veteran reported having panic attacks that he thought were myocardial infarctions several times over the past several years, and that he tended to get depressed around anniversary reactions to Vietnam.  He had some temporary isolative depressions.  He could not ever imagine doing hurting himself.  He never harmed his family and denied that social services or the police ever had to be called.  He was reportedly appropriately groomed and attired.  He denied hallucinations and delusions.  His affect was blunted, his mood was depressed, and he reported that his sleep was not restful but his energy was sufficient for daily activities.  

At a December 2001 VA contract examination, the examiner stated that "as a result of his wife's attention and love he has been able to function and go on with his life."  He had a somewhat unpredictable relationship with his children.  Past symptoms included angry outbursts, flashbacks, hearing voices, sleep disturbance, feeling unsafe, and avoiding crowds.  At the examination, the Veteran was properly groomed and appeared somewhat anxious and tense.  His thought processes were well organized.  Symptoms included being anxious and tense, angry outbursts, marital discord, flashbacks, sometimes hearing voices from the past, hypervigilence, startle response, avoidance of interaction and avoidance of large crowds.  The Veteran denied hallucination, delusion, paranoid ideation, and the examiner noted no history of suicide rumination, suicidal planning, or homicidal thoughts.  The Veteran indicated obsessive ruination in waking up 2-3 times every night to check the doors, but the examiner noted there was no "compulsive ritual."  He denied any manifest symptoms of depression other than sadness once in a while.  

At an April 2002 VA appointment, the Veteran was pleasant, not emotional and not significantly sad or depressed, leading clinician to conclusion that panic attacks were his real problem.  In February 2003, a VA record noted he was working at the Vet Center, looking well and had experiences that were "quite rewarding."  

At the December 2004 VA contract examination, the Veteran again noted that his wife understood and helpful to him, and that his children were concerned about his welfare.  He was casually dressed and properly groomed.  He appeared quite anxious, but his thought processes were organized.  Symptoms included being apprehensive when hearing helicopter sounds, being irritable and restless near airports, anger triggered by seeing Vietnamese people or situations that remind him of actual death.  He had panic attacks along with restlessness and tension.  He was hypervigilant, easily startled, and untrusting.  He also admitted to symptoms of depression such as sadness and loneliness.  He noted some past suicidal rumination, but denied any current suicidal rumination, active planning, or homicidal thoughts.  The examiner noted there was no history of hallucinations, delusions, paranoid ideation, obsessive ruminations, or compulsive rituals.  The Veteran demonstrated a fair degree of insight into his symptoms, was aware of day-to-day news, and admitted to low self-esteem and sleep disturbance.  

Dr. G's records, the VA records and the VA examination reports generally show the Veteran being treated for his PTSD and therefore tend to show all of his symptoms throughout the time period.  The Board finds this evidence is the most competent and probative in the file.  Dr. G.'s records appear to be evidence of panic attacks but also show how the Veteran was coping with life.  The VA examination reports are thorough and comprehensive.  They address pertinent symptoms as well as explain them.  The VA treatment records similarly chart the Veteran's progress on specific dates.  The Board assigns this evidence great weight.  

A September 2003 letter from a Vet Center social worker (L.J., LICSW) noted that the Veteran was isolated, did not trust anyone, and was full of anger.  He continued to work, feeling as though he was hanging by a thin thread.  Feelings of fear, anxiety, rage, isolation, and an inability to sleep were also noted.  He also claimed to still hear voices of his peers crying for help when they were seriously injured, and stated that he disliked being in crowds.  He cried during therapy sessions, had difficulty expressing himself and was fearful and angry.  L.J. concluded: "I think this veteran is a prime candidate for increased benefits, due to his continued suffering and pain for a job well done."  

L.J. is a competent and credible practitioner.  However, L.J. did not state if he knew the Veteran's benefits had already been increased or not (they had, to 50 percent, see the January 2002 RO decision).  L.J. did not discuss the panic attacks.  To the extent the Veteran reported to L.J. he was "hanging by a thin thread" at work, the Veteran said in October 2001 that work helped him.  He also told a VA physician that his job was going fairly well in July 2004, although he did not deal well with too much stress.  The Veteran was noted to be "in good control" at that time.  L.J.'s statement that the Veteran heard voices is contradicted by the VA examinations which showed there were no hallucinations.  L.J.'s letter is afforded some weight, but it does not appear to take into account the Veteran's symptoms and reported statements over time.  

The Board does not find that the Veteran's symptoms typify a 70 percent rating; they do not generally show occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The VA examinations show that generally thinking and judgment were intact.  At the December 2001 VA examination, his thought processes were well organized and he denied hallucinations.  Other records also give examples of a person who was generally not reliable but not tending to be deficient in most areas.  Dr. G. and his records show the Veteran coped with the loss of a brother well.  VA treatment records show he reported looking well or not significantly sad or depressed (See April 2002 and February 2003 VA records).  The VA examinations and treatment records chronicling care tended to not show hallucinations, suicidal ideation, thought impairment, and obsessional rituals.  The evidence as a whole supports occupational and social impairment with reduced reliability and productivity during this time period that is best typified by a 50 percent rating.  

The Board also does not find that total occupational and social impairment is warranted.  As described above, only partial social and occupational impairment is found.  The Veteran has a supportive family and coworkers, he is employed, and the evidence shows he has reached out to other veterans.  The Veteran has made some statements about "hearing voices" however; at the December 2004 VA examination no history hallucinations were found.  The record does not tend show symptoms such as problems with thought processes; communication; persistent delusions and hallucinations; persistent danger of hurting himself; grossly inappropriate behavior; disorientation; or memory loss for names of himself, his occupation or those around him.  Other symptoms of this nature but not specifically enumerated in the DC are not shown.  

For this time period, the GAF scores were around 50; this is based on the December 2001 and 2004 VA examinations; and April 2002 VA records.  The DSM-IV indicates this represents serious symptoms.  The examples given by the DSM-IV do not tend to apply to this Veteran; however, he does exhibit serious symptoms of panic attacks, disturbances of mood, and difficulty in maintaining relationships.  As a result, the Board finds this score supports the 50 percent rating.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected PTSD, as described above.  For example, the evidence shows the Veteran had panic attacks and reduced reliability as a family member; these are accounted for in the schedule.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary.  Thun, 22 Vet. App. at 115-16.  

The Board has concluded a rating of 50 percent is warranted for the period prior to December 1, 2008.  Hart, 21 Vet. App. 505.  The weight of the credible evidence demonstrates that throughout the time period, PTSD has not warranted a rating higher than 50 percent.  An increase above 50 percent for this time period is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011) (stating any reasonable doubt is to be resolved in favor of the Veteran).  


Since December 1, 2008

Resolving doubt in favor of the Veteran, the Board finds that a 70 percent rating is warranted for the Veteran since December 1, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board is able to stage this rating under Hart, 21 Vet. App. 505.  The Board bases this determination on the competent and credible evidence of record.  In determining the staged rating date of increase to 70 percent, the Board especially relies on the June 2009 private evaluation, the June 2009 VA records, the June 2010 VA examination report and the Veteran's supervisor's statements.  Total occupational and social impairment was not shown by the record at any point in time.  

At the April 2012 Board hearing, the Veteran called his flashbacks "hallucinations."  (Transcript, p 4).  He described being upset at work when people closed doors loudly.  (Transcript, p 5).  He said he had thoughts of suicide but had no attempts.  Id.  He was still working at USPS.  (Transcript, pp 8-9.)  He described conflicts with co-workers.  (Transcript, p 11).  The Veteran said he would take time off work two days per year.  Id.  The Veteran said he was given an examination or hospitalization for two days in 2010 and participated in a study once.  (Transcript, pp 13-14.)  He only saw Dr. C. for a one-time evaluation.  (Transcript, p 15.)  His attorney waived consideration of any evidence submitted by the RO and any further duty to assist; he requested a 70 percent rating.  (Transcript, p 16.)  

Again, the Board finds the Veteran competent to relate what he actually experienced.  38 C.F.R. § 3.159(a)(2).  He is not competent to say his flashbacks are hallucinations.  At the June 2009 private evaluation, Dr. C. said he had auditory hallucinations during flashbacks.  He denied hallucinations during the June 2009 VA PTSD program and at a June 2010 VA examination.  The Board finds there has been an inconsistency on this issue and assigns the Veteran's statement less weight.  

The Veteran's supervisor, G.J., submitted three statements.  In April 2009 statement, he explained he has known the Veteran since 1997, but has only been a supervisor since 2005.  The supervisor noticed that during the 2008 Christmas season, the Veteran began to be irritated with little things that did not bother him before and attributed the Veteran's difficulties to changes in the workplace due to the economy.  The Veteran was alternately "pleasant and agreeable" and "moody and difficult."  The supervisor said he was a veteran as well and expressed compassion for his subordinate.  

In February 2010, the supervisor submitted a more specific statement.  He described a conflict the Veteran had with coworkers and confirmed he would sporadically request sick leave or vacation time two or three times per month.  In December 2010, the supervisor clarified that the Veteran works with about 50 people but performed his duties alone.  He did not deal with customers.  He took time off for two to three days at a time with notification in advance.  The supervisor never had to give a letter of warning; the Veteran was compliant with leave policies.  The supervisor said he gave a little leeway with his requests and pointed out the Veteran had some seniority.  

The Board finds the supervisor to be competent to describe his experiences with the Veteran and his disability.  The Board finds the supervisor has been candid in describing both positive and negative information about the claim.  Also, he submitted three statements at three different times and was consistent.  The Board assigns this evidence great weight.  

In April 2009, VA Dr. J.M. supported the Veteran trying the VA PTSD program.  A June 2009 VA record showed a two day admission for the VA PTSD program, an evaluation for treatment of his PTSD.  He was to continue outpatient treatment and would be notified regarding his suitability for an in-patient program.  The Veteran said he tried to "give back" by helping others with their computers.  This record says:

He specifically denies significant current problems with memory or concentration, restlessness, recent major change in weight/appetite, sx's suggestive of OCD, delusions, hallucinations, suicidal or homicidal ideation, or recent substance abuse.  

He admitted to not taking his prescribed medication for sleep and anxiety, stating he tried to be as drug-free as possible (prior VA records showed concern by the Veteran for sexual dysfunction).  When asked about prior suicide attempts, he described slightly cutting his wrists in the 1970s but he couldn't remember why he did it and admitted he "probably didn't really want to commit suicide."  He denied assaultive or parasuicidal behavior.  He described his marriage as ok.  As for work, management stressed him out: "They make up rules as they go along."  He wanted to retire at 62.  He had no arrests or legal problems.  His stay was for assessment.  

During the program, he was pleasant and compliant with staff.  He was initially a little anxious but socialized appropriately with staff and other veterans.  He had no psychotic behavior.  

Prior attending the program, the Veteran participated in a thorough private evaluation with Dr. C in June 2009.  Dr. C.'s CV was submitted and it stated he was the former Chief of a VA PTSD unit.  The Veteran was referred to Dr. C. by his attorney representative.  The Veteran mentioned being very proud of his daughter and regretful of the way he had treated his son, stating he and his son had never been close.  

Dr. C. interviewed the Veteran's wife, children, L.J. (Vet Center social worker), Dr. J.M. (VA psychiatrist for medication management), and his supervisor.  His wife told Dr. C. essentially what she had written to VA.  She also mentioned a cruise ship incident where the Veteran had a panic attack.  She confirmed there have been times where the Veteran reported to the hospital because he thought he was having a heart attack, but it was just a panic attack.  He didn't do well with change of persons of Asian descent.  She mentioned a time when he picked a fight with friends about Vietnam.  

The Veteran's son and daughter told Dr. C. the Veteran was an angry person who didn't communicate well.  His son called his mother very understanding.  The Veteran's supervisor told Dr. C. he had doubts about the Veteran making it to retirement (as noted at the April 2012 Board hearing, the Veteran is still working).  He told Dr. C. essentially the same things he wrote to VA about the Veteran.  

Dr. C. called the Veterans social worker, L.J. and his VA psychiatrist Dr. J.M.  They said the Veteran was trying at his job.  Dr. C. said Dr. J.M. said the Veteran was unemployable, despite the fact that the Veteran worked at a full-time job.  

Dr. C. provided the Veteran with new diagnoses, including: PTSD, major depressive disorder, panic disorder with agoraphobia, general anxiety disorder and obsessive compulsive disorder.  Dr. C. called the Veteran "potentially dangerous" because of his "irritability and outbursts."  Symptoms of each of these diagnoses, which Dr. C. linked to PTSD were described (Dr. C. also circled some symptoms on a sheet without further explanation).  

In February 2010, Dr. J.M. stated that the Veteran's job has gotten "almost intolerable" but his goal was to hold off so he could retire.  All symptoms were exacerbated and had worsened.  He had more negative thinking.  Medications were still being worked out.  

In June 2010, the Veteran received a new VA examination.  The claims file and medical records were reviewed.  The most recent GAF in treatment was 52.  He liked PTSD therapy and working with providers.  Any suicidal ideation was passive and lacking a plan, intent and/or access to firearms.  Time lost from work in last twelve-month period was two weeks.  The cause of work was listed as "physical problems."  He had poor social interaction at work.  Conflicts at work were noted.  The Veteran asserted that twelve times a year he had to go home early due to panic attacks.  He pointed out issues with family.  The examiner found the Veteran had signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood or school.  

An April 2012 VA mental health record described the Veteran's position at work as "stressful".  He said his social worker at the Vet Center said he should retire immediately.  But the Veteran said his wife was seriously ill and he wanted to give her all financial and social support possible.  

The Board finds the June 2010 VA examination report, June 2009 private evaluation by Dr. C. and June 2009 VA PTSD program records are all highly probative in that the clinicians attempted to describe and address the Veteran's disability in full.  Dr. C's evaluation was very thorough, especially in elucidating lay statements from all of the Veteran's family.  The Board does not find, however, that the Veteran is "dangerous" as this report suggests; the other evidence in the file shows that the Veteran has never harmed himself or others.  Although Dr. C. characterized the Veteran's panic attack in a car as a possible harmful event, no other clinician characterized this incident that way.  The Veteran's wife described him as loud, offensive and embarrassing but did not express fear in her December 2004 statement.  She told Dr. C. she feared the Veteran might get into a fight in the past.  The Board has considered these statements, but finds it is not persistent danger of hurting himself or others.  

To the extent that there are other examples of where the June 2010 VA examination or June 2009 private evaluation conflicts with the June 2009 VA PTSD program, the Board finds the program record to be a better account of the Veteran's symptoms because the record was for treatment and not compensation purposes.  The program record has a better chance of being accurate.  

During the June 2009 VA PTSD program, the current GAF was 40.  Dr. C. found it to be 35 at this time.  In June 2010, the VA examiner saw the most recent GAF in treatment was 52 but assessed it as 46.  In April 2012, a VA record shows the score to be 48.  These scores may be representative of impairment in reality testing and/or communication and serious symptoms.  Of the examples typifying such a rating, the Board finds the higher category applies to this Veteran because he is working, has not shown to be neglectful of his family (see the April 2012 VA record), and there is not really any illogical, irrelevant or obscure speech.  Regardless, the Board is resolving doubt and granting the claim to 70 percent.  

The Board does not find the evidence tends to show total occupational and social impairment.  The Veteran is working, his statements show he cares about his family, and at no point has there been a showing that he cannot perform daily activities.  The 2009 and 2010 examinations and evaluation, as well as more recent VA records, show that these symptoms were not typical of this Veteran: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

The Board has considered whether the case should be referred for extra-schedular consideration, but finds under Thun, 22 Vet. App. at 115-16 the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board finds the criteria set forth in 38 C.F.R. § 4.130 reasonably describe the Veteran's disability level and symptoms.  The Board finds the disability is not exceptional or unusual.  The disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is appropriate here.  

In considering the evidence, the Board finds that the Veteran's supervisor statement that the disability began to increase in late 2008 to be credible.  The June 2009 VA program record showed the Veteran as manifesting symptoms typifying a 70 percent rating, as did the private evaluation.  As a result, the Board has resolved doubt in favor of the Veteran and assigned a 70 percent rating from December 1, 2008.  The Board has concluded a rating of 70 percent, but no more, is warranted for the period prior to December 1, 2008.  Hart, 21 Vet. App. 505.  A further staged rating is not appropriate.  An increase above 70 percent for this time period is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

TDIU aspect of the Increased Rating Claim

For both time periods on appeal, the Board finds that a total disability rating for individual unemployability (TDIU) is not warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Board finds the Veteran has maintained full time employment during the entire appeal for a job that provides income that puts him above the poverty level and is not a "sheltered workshop" under 38 C.F.R. § 4.16(a) (2011).  

In December 2009, the Veteran's attorney said the Veteran was seeking a 100 percent rating or a 100 percent extraschedular rating and stated that the Veteran had sheltered employment so he should get an extraschedular rating.  At the April 2012 hearing, he requested a 70 percent rating and TDIU.  (Transcript, p 16.)  

The Board has found the schedule criteria adequate and as Thun explains, it is not necessary to go a step further.  22 Vet. App. at 115-16.  Also, the Court explained in Kellar v. Brown, 6 Vet. App. 157, 162 (1994) that a claim for extraschedular consideration under § 3.321(b)(1) was designed to address marked interference with employment while extraschedular consideration under § 4.16(b) addresses a situation where a veteran is unable to secure or follow a substantially gainful occupation.  In Kellar, the claim for extraschedular consideration was not found to be inextricably intertwined with TDIU.  Id.  In VA O.G.C. Prec. Op. No. 6-96, VA definitely analogized between 4.16(b) and § 3.321, but also discussed Kellar in noting the provisions are distinct.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  (Here, only the disability on appeal is of concern.)  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15.  The assignment of a rating evaluation is itself recognition of industrial impairment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose, 4 Vet. App. at 363.  

Marginal employment exists when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  The VA Adjudication and Procedural Manual (the Manual) has defined "substantially gainful employment" as: employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (as of September 11, 2012).  At the Board hearing, the Veteran's attorney stated the Veteran was earning a wage in excess the poverty threshold.  (Transcript, p 16.)  

Even if the income exceeds the poverty threshold, marginal employment may still exist on a "facts found" basis.  One example given is employment in a protected environment like a family business or a sheltered workshop.  § 4.16(a).  VA must consider the nature of employment.  Id.  

In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), the Court cited to the definition of substantially gainful employment in the Manual and noted that the ability to work sporadically or just a few hours a day was not substantially gainful employment.  In that case, the Veteran maintained part-time work as a counselor and tutor.  Id.  

The Court has found that the definition of marginal employment applied to pension cases was not incompatible with unemployability.  Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992).  This definition gives examples of marginal employment: a self-employed farmer, small business owner, contractor, or person employed at less than half the usual remuneration (payment received for usual employment).  38 C.F.R. § 4.17 (2011).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that there was some flexibility in the term "substantially gainful employment"; a veteran is not required to show 100 percent employability according to the plain language of the regulation.  In Parker v. Brown, 7 Vet. App. 116, 118 (1994) the Court explained: "A claim for TDIU is based on an acknowledgment that even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts, notwithstanding the putative correctness of the objective rating."  But the record should still reflect some factor which places that veteran's case in a different category than other veterans with equal rating of disability.  Van Hoose, 4 Vet. App 361.  

In Faust v. West, 13 Vet. App. 342 (2000), the Veteran appealed the Board's decision to reduce his 100 percent rating for service-connected PTSD to 70 percent.  The Veteran's ex-wife had submitted evidence showing the Veteran earned $48,000 in 1993 and the Veteran confirmed this evidence at a hearing.  13 Vet. App. 345.  The Veteran claimed in a good week he was working 16 hours per week, and in 1994 he was working two days per week but made $36,000 a year.  The Court held that in view of § 4.16(a), case law and the persuasive (but not binding) authority of certain SSA regulations, the evidence showed clearly and convincingly that the Veteran became employed at a substantially gainful occupation and obtained "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1).  In that case, such employment (the Veteran managed pension investments) constituted a substantially gainful occupation as a matter of law because it provided an annual income that exceeded the poverty threshold for one person; this was irrespective of the number of hours or days that the Veteran actually worked and was without regard to his earned annual income prior to his having been awarded a 100 percent rating based on individual unemployability.  13 Vet. App. at 356.  

Here, not only is Veteran lacking a factor taking his case outside the norm as in Van Hoose, 4 Vet. App. at 363, he is actually working.  At the April 2012 Board hearing, the Veteran said he was still working at USPS sorting mail.  (Transcript, pp 8-9.)  He described conflicts with co-workers but said he would take time off work only two days per year.  (Transcript, p 11).  The Veteran did not think he could get a job anywhere else and thought his supervisor was lenient because the supervisor was also a veteran.  (Transcript, p 12.)  In an October 2006 reply brief, his attorney representative at the time acknowledged that there was no evidence of an inability to maintain occupational functioning and agreed he was not entitled to a TDIU rating under 38 C.F.R. § 4.16(b).  

At one examination, the Veteran said he wanted to retire at 62, but in April 2012 he said he could not stop working because he wanted to support his ill wife.  In October 2004, the Veteran said that going to work every day helps him with his PTSD; it allowed him to focus on something else.  However, he would take time off of work occasionally.  

The Board finds Veteran has been stable and employed for nearly two decades. He averaged about 11 missed days from the years 2000 to 2004 (see leave statements).  The December 2001 VA examination stated he had past experience working as a car salesman in addition to his fourteen years of service at USPS at the time.  

Because the Veteran is still working, clinicians have generally stopped short of saying he was unemployable.  In April 2009, Dr. J.M. said: "I think right now you are close to having enough problems to merit a diagnosis of actually being unemployable and not working anywhere, right now."  Dr. C. stated several times that it was obvious the Veteran was in a "sheltered workshop" without explaining knowledge of what this term means to him or why it was so important to emphasize in his examination.  The Veteran's supervisor told Dr. C. he had doubts about the Veteran making it to retirement.  The Veteran said that his supervisor would tell Dr. C. that he was a good worker.  Despite this, he said his VA doctor told his lawyer he was unemployable.  The June 2010 VA examiner described the Veteran as being "just barely" employed because others at work were supportive of him.  It was unclear if he would make it retirement in 2011 and if it was not for accommodation made by superiors "he would probably be unemployable."  

The Veteran is currently working and the Board finds the predictions regarding the Veteran's ability to work ending have not come to pass.  The supervisor's December 2010 statement about the nature of the Veteran's work was not of record when these opinions were given and no clinician knew the Veteran would go on to work for USPS well into 2012.  The Board assigns these opinions less weight as a result.  

In an April 2009 statement, the Veteran's supervisor said he has known the Veteran since 1997, but has only been his supervisor since 2005.  The supervisor noticed a change in the Veteran since 2008, when the Veteran began to be irritated with little things that did not bother him before.  Sometimes the Veteran "is pleasant and agreeable" and other times "he becomes moody and difficult."  

In February 2010 his supervisor was more specific; he described the Veteran's conflicts with coworkers.  For example, in 2009 he reduced a fellow coworker to tears.  This behavior was disruptive.  The supervisor did say staff was able to get the Veteran and this coworker to talk afterwards.  He apologized for his behavior.  The supervisor stated that the USPS has undergone many changes in the past years and the Veteran has had trouble dealing with it.  The Veteran was moody and unfocused.  The supervisor said the Veteran would sporadically request sick leave or vacation time two or three times per month, but requesting pre-approved leave was not a problem with USPS.  

In December 2010, the supervisor clarified that the Veteran works with about 50 people and was surrounded by coworkers throughout the day.  But he performed his duties alone.  He did not deal with customers.  He "took time off" for two to three days at a time.  He let the supervisor know several days in advance.  "If employees take too much time off we first talk to the about it, followed by a letter of warning, a one week suspension and then a two week suspension."  The supervisor has never had to give a letter of warning; once the supervisor requested the Veteran let him know in advance when he was going to take leave, there were no problems.  The supervisor said he gave a little leeway with the Veteran's requests and in this sense he would accommodate the Veteran.  The supervisor made clear this was due to the Veteran's seniority.  

The Board finds the supervisor's statements competent and credible.  They are assigned great weight.  The Veteran's statements are similarly assigned such weight because they tend to support the supervisor's statements.  

Here, the Veteran is earning wages above the poverty threshold.  According to his supervisor, this is not a situation where he is working part-time.  The Veteran is not receiving SSA disability.  See Martin v. Brown, 4 Vet. App. 136 (1993) (SSA decisions are not controlling, but pertinent to determining a veteran's ability to engage in substantially gainful employment.).  The Board finds this situation is analogous to Faust, 13 Vet. App. 342, because the Veteran is clearly earning wages far above the poverty threshold.  

The Board has considered the nature of the employment and finds it is not a sheltered workshop or marginal.  From the description of the supervisor and all of the evidence, the Board finds that the Veteran adds real value at his job.  Like all employees, he uses leave, engages in conflict-resolution, and is able to leverage seniority status to his advantage.  The evidence shows the Veteran used his leave, but did not work part-time.  The Board does not see where this case is outside the norm of other veterans (or necessarily even the average working person).  Van Hoose, 4 Vet. App. at 363.  The Veteran has had some issues with work and apparently he was not as adept at dealing with change as he has in the past.  However, the scheduler rating is intended to compensate for such impairment.  In coming to this determination, the Board relies on the competent and credible description provided by the Veteran's supervisor.  The TDIU aspect of the increased rating claim is denied.  

Due to the staged ratings, the Veteran meets the requirements of 38 C.F.R. § 4.16(a) for only part of the time period on appeal, since December 1, 2008.  If the Veteran fails to meet the required percentage ratings under 38 C.F.R. § 4.16(a) during any part of the appeal, VA is still required to consider the applicability of § 4.16(b).  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The Board finds an extraschedular rating for TDIU for the time period prior to December 1, 2008 is not warranted.  As detailed above, the Veteran is an employee at a normal job-not a sheltered workshop.  









	(CONTINUED ON NEXT PAGE)


A referral for an extraschedular rating would be inappropriate at for this time period.  The extraschedular TDIU aspect of the increased rating claim is denied.  


ORDER

Prior to December 1, 2008, an increased rating for PTSD in excess of 50 percent disabling is denied.  

Since December 1, 2008, an increased rating for PTSD to 70 percent, but no more, is granted.  

Entitlement to TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


